 
 
I 
112th CONGRESS
2d Session
H. R. 5051 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on certain synthetic filament yarns. 
 
 
1.Certain synthetic filament yarns
(a)In generalHeading 9902.01.90 of the Harmonized Tariff Schedule of the United States (relating to certain synthetic filament yarns) is amended by striking 12/31/2012 and inserting 12/31/2015.
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
